Title: To John Adams from Jean George Holtzhey, 20 October 1782
From: Holtzhey, Jean George
To: Adams, John



Amsterdam le 20 octb. 1782
Monsieúr

L’Independance de Votre Nation, m’a fait inspirer l’idée de immortaliser ce grand et digne Evenement par úne Medaille que j’ai fait súr Leúr Liberté et dont J’ai l’honneúr de Vous envoÿer la premiere épreuve; dans L’Esperance qu’il fera tant de plaisir a Votre Excellence: que d’Honneur pour ma personne de me dire que je reste avec un profond respect Monsieur! Votre tres humble et tres obeissant serviteur

Jean George Holtzhey

